Citation Nr: 0836262	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE



Whether the character of the appellant's discharge is a bar 
to the receipt of benefits administered by the Department of 
Veterans Affairs (VA), except health care benefits authorized 
by Chapter 17, Title 38, United States Code.




ATTORNEY FOR THE BOARD



Nancy Rippel, Counsel


INTRODUCTION

The appellant had active service in the United States Marine 
Corps from December September 1969 to April 1971.  He was 
discharged under other than honorable conditions.  The nature 
and circumstances of his service, and whether he is entitled 
to VA benefits based on this period of service, is the 
subject of the present appeal.

In recent correspondence, the appellant alleged that he has 
post-traumatic stress disorder (PTSD) due to witnessing 
traumatic events during service.  As that issue has not been 
adjudicated, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 1980, the RO issued notice to the appellant of an 
administrative decision, made in 1971 in response to a state 
employment agency request for information, that found that 
the appellant's character of discharge was a bar to VA 
benefits payments.  This 1980 letter was in response to a 
request for information regarding education benefits.  The 
record does not indicate that the veteran was advised of his 
right to appeal and, therefore, that determination is not 
final.  

The RO issued notice letters pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to this appeal in 
January and September 2006.  The VCAA requires VA to notify 
the claimant and his representative of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate his claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
However, the letters set forth the requirements for 
supporting a claim for service connection, rather than for 
supporting a claim that an appellant's character of discharge 
should not be a bar to entitlement to VA compensation 
benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of whether the character of the 
appellant's discharge from service is a 
bar to entitlement to VA benefits, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159, and any applicable legal 
precedent.

The appellant must be apprised of what 
the evidence must show to support his 
claim, the division of responsibility 
between him and VA in obtaining such 
evidence.

2.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required, in light of any newly 
received information or evidence.  If 
further action is required, the RO should 
undertake it before readjudication of the 
claim.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




